               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                        NO. 5:14-CR-14-1H


UNITED STATES OF AMERICA,             )
                                      )
                                      )
                                      )
     v.                               )
                                      )
                                                           ORDER
                                      )
DON ANTONIO FLOURNOY,                 )
                                      )
     Defendant.                       )
                                      )



     This matter is before the court on defendant’s motion, through

counsel, for compassionate release [DE #61] as well as defendant’s

motion to seal [DE #62].       The government has responded, and this

matter is ripe for adjudication.          For good cause shown, the motion

to seal [DE #62] is GRANTED.

     Defendant    is   in   custody   serving    a   six    months’   term   of

imprisonment for violating his supervised release less than one

year after being released from a lengthy prison term.                 He seeks

compassionate release based on the COVID-19 outbreak and the health

conditions he has which he claims put him at a particular risk of

complications due to COVID-19.




       Case 5:14-cr-00014-H Document 66 Filed 07/14/20 Page 1 of 4
    On December 21, 2018, President Trump signed the First Step

Act into law.      Among the many criminal justice reforms, Congress

amended 18 U.S.C. § 3582(c)(1)(A)(i) to provide the sentencing

judge with jurisdiction to consider a defendant’s motion for

reduction    of   sentence    based    on   extraordinary     and   compelling

reasons    when   the   defendant     has   exhausted   his   administrative

remedies.

    Title 18 U.S.C. § 3582(c) now provides as follows:

    (c) Modification of an imposed term of imprisonment.--
    The court may not modify a term of imprisonment once it
    has been imposed except that—

    (1) in any case--

    (A) the court, upon motion of the Director of the Bureau
    of Prisons, or upon motion of the defendant after the
    defendant has fully exhausted all administrative rights
    to appeal a failure of the Bureau of Prisons to bring a
    motion on the defendant's behalf or the lapse of 30 days
    from the receipt of such a request by the warden of the
    defendant's facility, whichever is earlier, may reduce
    the term of imprisonment (and may impose a term of
    probation or supervised release with or without
    conditions that does not exceed the unserved portion of
    the original term of imprisonment), after considering
    the factors set forth in section 3553(a) to the extent
    that they are applicable, if it finds that--

    (i)      extraordinary and compelling reasons warrant such
             a reduction; or

    (ii) the defendant is at least 70 years of age, has
         served at least 30 years in prison, pursuant to a
         sentence imposed under section 3559(c), for the
         offense or offenses for which the defendant is
         currently imprisoned, and a determination has been
         made by the Director of the Bureau of Prisons that
         the defendant is not a danger to the safety of any

                                       2

          Case 5:14-cr-00014-H Document 66 Filed 07/14/20 Page 2 of 4
            other person or the community, as provided under
            section 3142(g);

      and that such a reduction is consistent with applicable
      policy statements issued by the Sentencing Commission;
      and

      (B) the court may modify an imposed term of imprisonment
      to the extent otherwise expressly permitted by statute
      or by Rule 35 of the Federal Rules of Criminal Procedure;
      and

      18 U.S.C. § 3582.



      A defendant who seeks compassionate release under 18 U.S.C.

§ 3582(c) bears the burden of establishing that such relief is

warranted. United States v. Mangarella, No. 3:06-cr-151, 2020 WL

1291835,    at   *2   (W.D.N.C.    Mar.     16,   2020);   United    States    v.

Mattingly, No. 6:15-cr-5, 2020 WL 974874, at *2 (W.D.Va. Feb.

28, 2020). “Rehabilitation of the defendant alone shall not be

considered an extraordinary and compelling reason.” 28 U.S.C. §

994(t).     Moreover,     “a    compassionate     release    .   .   .    is   an

extraordinary and rare event.” Mangarella, at *2 (quoting White

v. United States, 378 F.Supp.3d 784, 787 (W.D. Mo. 2019)).

      Even if the court were to deem defendant to have exhausted

his   administrative       remedies,        the   court,    having       carefully

considered all the circumstances in this matter, finds defendant

has   not    shown      extraordinary       and    compelling    reasons       for

compassionate release.         Therefore, this matter is DENIED [DE #61].




                                        3

        Case 5:14-cr-00014-H Document 66 Filed 07/14/20 Page 3 of 4
The motion to seal [DE #62] is GRANTED.      The court notes defendant

is scheduled to be released on July 29, 2020.

           14thday of July 2020.
     This ___



                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26




                                   4

       Case 5:14-cr-00014-H Document 66 Filed 07/14/20 Page 4 of 4
